Citation Nr: 0212058	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-18 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for a disorder manifested 
by memory loss.

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1962 to August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied service 
connection for residuals of burns, a disorder manifested by 
memory loss, and tinnitus.  A February 2000 RO rating 
decision granted service connection for burn scars and that 
issue is no longer for appellate consideration.



FINDINGS OF FACT

1.  A disorder manifested by memory loss was not present in 
service or for many years later, and is not related to a 
disease or injury in service.

2.  Tinnitus was not present in service and is not related to 
a disease or injury in service.



CONCLUSIONS OF LAW

1.  A disorder manifested by memory loss, including a 
cognitive disorder not otherwise specified, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a disorder 
manifested by memory loss and tinnitus, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any disorder manifested by 
memory loss.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In a 
December 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Disorder Manifested by Memory 
Loss

A.  Factual Background

The veteran had active service from June 1962 to August 1966.

A DD Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, shows that the veteran was awarded the 
National Defense Service Medal.  This document does not 
indicate that the veteran engaged in combat with the enemy 
while in service.

Service medical records show that the veteran was 
hospitalized from April to May 1965 after sustaining burns 
aboard a ship when a pipe fitting blew out.  He was treated 
with narcotics for pain.  The service medical records do not 
show the presence of a disorder manifested by memory loss and 
such a disorder was not found at his medical examination in 
July 1966 for separation from service.  These records do not 
indicate that the veteran engaged in combat with the enemy 
while in service.

The veteran underwent a VA psychiatric examination in April 
1999.  He gave a history of being treated with morphine in 
service when he sustained burns aboard a ship when a pipe 
fitting blew out.  He complained of worsening problems with 
memory since then.  The Axis I diagnoses were adjustment 
disorder with mixed emotional features and cognitive disorder 
not otherwise specified.  The examiner opined that it was 
unlikely that the veteran's current cognitive difficulties 
were related to being treated with morphine many years ago.  
It was more likely that his current cognitive difficulties 
were related to situational stressors with which he was 
having difficulty coping or an undiagnosed neurologic 
condition that is unlikely related to service.

The veteran underwent a VA neurologic examination in April 
1999.  The diagnosis was subjective complaints of recent 
memory loss without having any significant neurological 
deficit.  X-rays of his skull showed no evidence of fracture 
of the cranial bones.

VA medical reports show that the veteran was treated and 
evaluated for various problems from 1999 to 2002.  A report 
of evaluation in December 2001 notes that he complained of 
memory loss.  The assessment was memory loss possibly early 
dementia.  He was recommended for a CT (computed tomography) 
scan.

A VA report shows that a CT scan of the veteran's head was 
taken in January 2002.  The impression was normal CT scan of 
the brain with and without IV (intravenous) contrast.

A statement from the veteran's employer dated in June 2002 
notes that the veteran was about to lose his job for poor 
work performance.  It was noted that he seemed confused and 
was having difficulties doing his work.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the veteran 
does not allege that he sustained an injury in combat and the 
evidence does not show that he engaged in combat with the 
enemy while in service.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

Statements from the veteran are to the effect that he was 
treated with morphine in service that caused his current 
difficulties with memory.  He also asserts that a physician 
told him that his treatment in service with morphine was the 
cause of his memory loss and he has submitted a statement 
from his employer that shows he is often confused and has 
difficulty doing his work.  The service medical records show 
that the veteran was treated with narcotics for pain in 1965 
when he sustained burns aboard a ship, but those records do 
not indicate that the veteran was having any difficulties 
with memory.

The post-service medical records do not reveal the veteran's 
problems with memory loss until many years after his 
separation from service and do not link those problems to a 
disease or injury in service.  The examiner who conducted the 
veteran's April 1999 VA psychiatric examination opined that 
the veteran's cognitive disorder not otherwise specified was 
not likely related to an incident in service, but more likely 
related to his current situational stressors.  There is no 
competent evidence of record to refute that opinion.  The 
veteran was advised of the evidence needed to substantiate 
his claim and has submitted no competent evidence that links 
his memory problems to an incident of service.  His lay 
statements are not considered competent evidence because the 
record does not show that he has the experience, education or 
training to make medical statements, diagnoses or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

After consideration of all the evidence, the Board finds that 
the evidence does not show the presence of a disorder 
manifested by memory loss in service or for many years later, 
and does not link the veteran's disorder manifested by memory 
loss, including cognitive disorder not otherwise specified, 
to a disease or injury in service.  The preponderance of the 
evidence is against the claim, and it is denied.

II.  Service Connection for Tinnitus

A.  Factual Background

Service medical records are negative for complaints of 
tinnitus.  Nor was tinnitus found at the veteran's medical 
examination in July 1966 for separation from service.

In 1999, the veteran submitted a claim for service connection 
for tinnitus.  He asserts that he has tinnitus due to his 
exposure to loud noise while serving aboard a ship in 
service.

VA medical reports show that the veteran was treated and 
evaluated for various medical problems from 1999 to 2002.  
Those reports are negative for complaints of tinnitus.

B.  Legal Analysis

Statements from the veteran are to the effect that he has 
tinnitus due to exposure to loud noises while serving aboard 
a ship in service.  The service medical records do not show 
that he complained of tinnitus in service, and the post-
service medical records do not reveal his complaints of 
tinnitus until 1999.  Nor is there any competent evidence 
linking his tinnitus to a disease or injury in service.  His 
lay statements are not considered competent evidence because 
the record does not show that he has the experience, 
education or training to make medical statements, diagnoses 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu, 2 Vet. App. 
492.

In this case, the evidence does not show the presence of 
tinnitus in service and does not link the veteran's tinnitus 
to an incident of service.  The preponderance of the evidence 
is against the claim for service connection for tinnitus, and 
the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a disorder manifested by memory loss 
is denied.

Service connection for tinnitus is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

